Case 1:20-cv-00221-RBJ-STV Document 1 Filed 01/27/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

 Civil Action No.

 RALPH E. MACHESKY,

         Plaintiff,

 v.

 NATIONAL CONSUMER TELECOM & UTILITIES
 EXCHANGE, INC., and EQUIFAX INFORMATION
 SERVICES LLC,
      Defendants.


                                     NOTICE OF REMOVAL


         Defendant, Equifax Information Services LLC (“Equifax”), by and through its counsel,

 hereby files this Notice of Removal of this action from the District Court for Arapahoe County,

 Colorado, to the United States District Court for the District of Colorado. This Notice of

 Removal is filed pursuant to 28 U.S.C. §§ 1441 and 1446. In support hereof, Equifax states as

 follows:

         1.      An action was filed on December 26, 2019 in the Arapahoe County District

 Court, entitled Machesky v. National Consumer Telecom & Utilities Exchange, Inc., et al., Case

 No. 2019CV32969 (the “State Court Action”).

         2.      Equifax was served with the Complaint on January 6, 2020.

         3.      This Notice is being filed with this Court within thirty (30) days after Equifax was

 served with a copy of Plaintiff’s initial pleading setting forth the grounds for his action and his

 claims for relief.



                                                  1
Case 1:20-cv-00221-RBJ-STV Document 1 Filed 01/27/20 USDC Colorado Page 2 of 3




          4.    This Court has original jurisdiction over this case pursuant to 28 U.S.C. § 1331, in

 that this is a civil action arising under the Constitution, laws or treaties of the United States;

 specifically 15 U.S.C. § 1681, et seq., otherwise known as the Fair Credit Reporting Act

 (“FCRA”), as follows:

          (a)   Plaintiff’s Complaint, on its face, alleges a violation of the FCRA.           (See

 Plaintiff’s Complaint).

          (b)   The FCRA, pursuant to 15 U.S.C. § 1681(p), provides that any action alleging a

 violation of its provisions “may be brought in any appropriate United States district court without

 regard to the amount in controversy . . . .”

          5.    Promptly after the filing of this Notice of Removal, Equifax shall give written

 notice of the removal to Plaintiff and to the Clerk of the Arapahoe County District Court, as

 required by 28 U.S.C. § 1446(d).

          6.    Attached hereto, as Exhibit A, are copies of the Summons and Complaint served

 upon Equifax in the State Court Action.

          7.    Equifax has confirmed with the Clerk of Court that co-defendant National

 Consumer Telecom & Utilities Exchange, Inc., has not been served as of the date of this

 removal.

          WHEREFORE, Equifax requests that the above-described action be removed to this

 Court.




                                                 2
Case 1:20-cv-00221-RBJ-STV Document 1 Filed 01/27/20 USDC Colorado Page 3 of 3




 DATED: January 27, 2020            Respectfully submitted,

                                    EQUIFAX INFORMATION SERVICES LLC

                                    s/ Nicholas M. Cassidy
                                    Richard M. Murray, No. 38940
                                    Nicholas M. Cassidy, No. 40836
                                    POLSINELLI PC
                                    1401 Lawrence Street, Suite 2300
                                    Denver, CO 80202
                                    Tel. (303) 572-9300
                                    Fax: (303) 572-7883
                                    rmurray@polsinelli.com
                                    ncassidy@polsinelli.com
                                    Counsel for Defendant Equifax Information
                                    Services LLC




                                       3
